Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 1 of 7




                                                                      000016
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 2 of 7




                                                                      000017
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 3 of 7




                                                                      000018
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 4 of 7




                                                                      000019
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 5 of 7




                                                                      000020
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 6 of 7




                                                                      000021
                                     EXHIBIT 1
Case 4:17-cv-00325-JED-FHM Document 134-1 Filed in USDC ND/OK on 12/20/19 Page 7 of 7




                                                                      000022
                                     EXHIBIT 1
